Motion Granted; Abatement Order filed November 16, 2011.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-00821-CV
                                 NO. 14-10-00856-CV
                                 NO. 14-10-01145-CV
                                   ____________

                            MILTON GARCIA, Appellant

                                           V.

 NEWPORT INSURANCE COMPANY, BANK OF AMERICA CORPORATION,
          AND BAC HOME LOAN SERVICING, LP, Appellees


                       On Appeal from the 11th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-59268


                         ABATEMENT                 ORDER

      On November 15, 2011, the parties notified this court that they were in settlement
negotiations and expected an agreement to settle the issues on appeal. The parties
requested cancellation of oral argument and abatement of the appeal for completion of the
settlement. The motion is granted. Accordingly, we issue the following order.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket until December 16, 2011. The appeal will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the appeal or other
dispositive motion. The court will also consider an appropriate motion to reinstate the
appeal filed by either party, or the court may reinstate the appeal on its own motion.



                                          PER CURIAM